OFFICE ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction Not Required

This application discloses the following embodiments:

Embodiment 1:	Reproductions 1.1 – 1.9 
Embodiment 2:	Reproductions 2.1 – 2.9
Embodiment 2:	Reproductions 3.1 – 3.9

Designs which involve a change in scope may be included in the same design application only if they are patentably indistinct. The above identified embodiments are considered by the examiner to present overall appearances that are basically the same. Furthermore, the difference in scope, and the difference in proportion, between embodiments is considered minor and patentably indistinct. Accordingly, they are deemed to be obvious variations and are being retained and examined in the same application.

Objections – Specification
 
Descriptions of the figures are not required to be written in any particular format. However, they must describe the views of the drawings clearly and accurately. (Hague Rule 7(5)(a), 37 CFR 1.1024, MPEP 2920.04(a) subsection II)  

Specifically: 
Reproductions 1.7 – 1.9, 2.7 – 2.9, and 3.7 – 3.9 are all described simply as “perspective”, however each of these views shows the design from a different angle. 
Reproductions 1.9, 2.9, and 3.9 are described as being shown in “An open state”, however the configuration of the rest of the disclosure is not described.

For clarity, the descriptions of the reproductions should be amended. An example of proper language:

--1.1 : Front in a closed state
1.2 : Back in a closed state
1.3 : Left in a closed state
1.4 : Right in a closed state
1.5 : Top in a closed state
1.6 : Bottom in a closed state
1.7 : Top, Left, Front Perspective in a closed state
1.8 : Top, Back, Right Perspective in a closed state
1.9 : Top, Back, Left Perspective in an open state
2.1 : Front in a closed state
2.2 : Back in a closed state
2.3 : Left in a closed state
2.4 : Right in a closed state
2.5 : Top in a closed state
2.6 : Bottom in a closed state
2.7 : Top, Left, Front Perspective in a closed state
2.8 : Top, Back, Right Perspective in a closed state
2.9 : Top, Back, Left Perspective in an open state
3.1 : Front in a closed state
3.2 : Back in a closed state
3.3 : Left in a closed state
3.4 : Right in a closed state
3.5 : Top in a closed state
3.6 : Bottom in a closed state
3.7 : Top, Left, Front Perspective in a closed state
3.8 : Top, Back, Right Perspective in a closed state
3.9 : Top, Back, Left Perspective in an open state--

Claim Refusal – 35 U.S.C. 112
 
The claim is refused under 35 U.S.C. 112(a) and (b) as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and 
 
The claim is indefinite and nonenabling because, due to the following, its scope is unclear, i.e., the metes and bounds of the claim are vague and not yet defined.  Furthermore, in the absence of a clearly defined claim scope, the precise appearance of the design cannot be understood without resorting to conjecture, and multiple varying interpretations of the claimed design are therefore possible. Specifically:

The scope of the claimed design in embodiments 2 and 3 is indefinite, resulting in a claim that is indefinite and nonenabling. A solid line appears along the bottom of the back edge of the lid portion of the laptop computer in reproductions 2.2, 2.8, 3.2, and 3.8. This solid line appears adjacent to the unclaimed hinge feature and below a rectangular portion of the back edge of the laptop lid which is unshaded and bounded in broken line. This solid line confuses the scope of the claim in that it obscures or merges with the broken line below it, making the extent of the unclaimed region on the back of the lid unclear. Furthermore, it is uncertain what it is meant to represent, as the open perspective views of the laptop computer in reproductions 2.9 and 3.9 show an adjacent broken line describing the front or screen portion of the laptop, meaning that any line continuous with that surface should also be drawn in broken line. This leaves two floating solid line segments on the back edge of the laptop computer, the precise appearance, placement, and meaning of which is uncertain. (See below excerpts from the drawing disclosure for clarification)

    PNG
    media_image1.png
    208
    1248
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    194
    368
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    892
    1233
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    219
    238
    media_image4.png
    Greyscale

In order to overcome this refusal, the applicant may amend the drawings so that the scope is clearly and consistently disclosed. This may be accomplished by converting the indicated solid line segments to broken line, in order to remove all possible confusion as to the scope and appearance of the claim.

Conclusion
The claim stands refused under 35 U.S.C. 112(a) and (b).
 
37 C.F.R. 1.121(d). 
 
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description in the Specification. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as “Replacement Sheet” pursuant to 37 CFR 1.121(d).  If the examiner does not accept the changes, the applicant will be notified and informed of any required corrective action in the next Office action.
 
When correcting drawings for inconsistency, it is important to note the relevant antecedent basis for the corrections in order to avoid introduction of new matter. Corrections for inconsistency must be applied uniformly throughout the entire disclosure. Elements which are claimed / disclaimed should be consistently drawn with full or broken line in all the drawings, a given element may not be claimed in one view and disclaimed in another.

The references are cited as pertinent prior art. Applicant may view and obtain copies of the cited references by visiting <http://www.uspto.gov/patft/index.html> and pressing the “Patent Number Search” button.

Discussion of the Merits of the Application 
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO.  Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO.  Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.   Additional information regarding interviews is set forth below.

Telephonic or in person interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).   

The registered practitioner may either be of record or not of record.  To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application.  Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above).  See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.

If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at lisa.grabenstetter@uspto.gov to arrange a time and date for the telephone interview.  Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.

Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application.  Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above.  The authorization may not be sent by email to the USPTO.  For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below.  See MPEP 502.03 II for further information.
 
When Responding to Official USPTO Correspondence 

When responding to official correspondence issued by the USPTO, including a notification of refusal, please note the following:

The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b).  Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571-273-8300)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions

Contact Information
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. A. Grabenstetter whose telephone number is (571)270-1593.  The examiner can normally be reached on MONDAY - THURSDAY, 6:00am - 3:00pm Eastern Standard Time, and alternate FRIDAYS.
 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 

 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L. A. Grabenstetter/Primary Examiner, Art Unit 2922